DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a display control apparatus comprising at least one memory and at least one processor which function as a reproduction unit configured to reproduce a content. The independent claims identify the feature “in a case where a reproduction position of the content is changed to a first range from an end of the content by an operation of a user on an operation unit, the reproduction is continued from a position where the change is made, and in a case where the reproduction position of the content reaches the end of the content, the reproduction automatically transitions to reproduction of a next content, and in a case where the reproduction position of the content is changed to a second range from the end of the content different from the first range by an operation of the user on the operation unit, and even in a case where the reproduction position of the content reaches the end of the content, the reproduction does not automatically transition, to the reproduction of the next content and the reproduction of the content is paused”. The closest prior art, JP-4388701-B2 discloses Method and apparatus for recording real-time information, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-4803859-B2 discloses a Video message processing method and video message processing apparatus.
WILSON PATRICIA ELIZABETH MCDOWELL et al disclose a METHOD AND DEVICE FOR RECORDING REAL-TIME INFORMATION.
JP-2005504448-A discloses a Enhanced media gateway control protocol.
JP-4371554-B2 discloses an Information processing device.
 JP-4388701-B2 discloses Method and apparatus for recording real-time information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        April 23, 2022.